MEMORANDUM OPINION

                                            No. 04-10-00415-CR

                                          IN RE Jason MIEARS

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: June 9, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On   May    25,    2010,    relator    Jason    Miears     filed    a   “petition    for   writ    of

prohibition/mandamus,” requesting that his competency hearing be held before a district court.

The court has considered relator’s petition and is of the opinion that relator is not entitled to the

relief sought. Accordingly, the petition is DENIED. See TEX. R. APP. P. 52.8(a).



                                                        PER CURIAM

DO NOT PUBLISH




           1
          This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.